TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00103-CV



                                  In re Christine E. Reule


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus and motion to compel transcripts are denied. See

Tex. R. App. P. 52.8(a).



                                              __________________________________________

                                              Melissa Goodwin, Justice



Before Justices Puryear, Goodwin, and Field

Filed: April 11, 2014